Citation Nr: 0708888	
Decision Date: 03/27/07    Archive Date: 04/09/07	

DOCKET NO.  04-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for genital herpes, or 
residuals thereof, to include recurrent bumps and/or rash and 
burning in the penis with secondary impotence and/or 
sterility.   

2.  Entitlement to service connection for gonorrhea, or 
residuals thereof, to include recurrent bumps and/or rash and 
burning in the penis, with secondary impotence and/or 
sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and June 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, and a July 2004 decision by the VARO in 
Denver, Colorado.  

In correspondence of November 2002, the veteran indicated 
that he wished to withdraw his appeal regarding the issue of 
service connection for an acquired psychiatric disorder, to 
include a schizo-affective disorder and/or schizophrenia.  
Accordingly, that issue is no longer before the Board.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for gonorrhea is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

Genital herpes is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  


CONCLUSION OF LAW

Genital herpes was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of September 2002, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private inpatient and outpatient treatment records and 
evaluation reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA and private medical records; and VA and 
private evaluation reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for genital 
herpes, or the residuals thereof.  In pertinent part, it is 
contended that an episode of "jock itch" in service was, in 
fact, the beginning of the genital herpes from which the 
veteran now suffers.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of genital herpes.  While on a number of occasions 
in service, the veteran received treatment for various 
genitourinary problems, including "jock itch", nonspecific 
urethritis, and nongonococcal urethritis, these episodes were 
acute and transitory in nature, and resolved without residual 
disability.  Moreover, there is no indication that, at any 
time during the veteran's period of active military service, 
or at service separation, he suffered from or received 
treatment for genital herpes.  In point of fact, the earliest 
clinical indication of the presence of genital herpes is 
revealed by VA outpatient treatment records dated in November 
and December 2002, almost 20 years following the veteran's 
discharge from service, at which time it was determined that 
chronic suppressive therapy in the form of acyclovir should 
be initiated for herpes genitalis.  Significantly, at no time 
was it noted that the veteran's herpetic lesions had their 
origin during his period of active military service.  
Interestingly, at the time of the filing of his Substantive 
Appeal in August 2004, the veteran himself stated that he had 
"never in (his) life had herpes."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed genital herpes, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
that disorder must be denied.  

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the veteran be afforded a VA medical 
examination prior to a final adjudication of his claim.  
However, given the fact that there exists no evidence of 
genital herpes in service, or for many years following the 
veteran's discharge, the Board is of the opinion that such an 
examination would serve no useful purpose.  


ORDER

Service connection for genital herpes, or residuals thereof, 
to include recurrent bumps and/or rash and a burning in the 
penis, with secondary impotence and/or sterility, is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for gonorrhea, or the residuals thereof.  
In pertinent part, it is argued that the veteran's claimed 
gonorrhea had its origin during his period of active military 
service.  

In that regard, the Board notes that, while in correspondence 
of September 2002, the veteran was provided VCAA-complying 
notice with regard to the issue of service connection for 
genital herpes, he has yet to be provided notice with regard 
to the issue of service connection for gonorrhea.  Such 
notice is necessary prior to a final adjudication of the 
veteran's claim for service connection for gonorrhea.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is complete 
with regard to the issue of service 
connection for gonorrhea, or residuals 
thereof.  In so doing, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2006) are fully 
complied with and satisfied.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  All attempts to procure 
records should be documented in the file. 

3.  The RO should then review the 
veteran's claim for service connection 
for gonorrhea, or the residuals thereof.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  .  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


